                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA                             JS-6
                                         CIVIL MINUTES - GENERAL
 Case No.           CV 19-10564 FMO (ASx)                                 Date   December 23, 2019
 Title              Mehrnaz Assef v. Johnson and Johnson, et al.




 Present: The Honorable             Fernando M. Olguin, United States District Judge
                Cheryl Wynn                                  None                          None
                Deputy Clerk                      Court Reporter / Recorder              Tape No.
                Attorney Present for Plaintiff:                   Attorney Present for Defendant:
                        None Present                                      None Present
 Proceedings:                (In Chambers) Order Remanding Action

       On November 7, 2019, Mehrnaz Assef (“plaintiff”) filed a Complaint in the Los Angeles
County Superior Court against Johnson and Johnson, Johnson & Johnson Consumer Inc.
(collectively, “Johnson defendants”) and Imerys Talc America, Inc. (collectively, “defendants”).
(See Dkt. 1, Notice of Removal (“NOR”) at ¶ 1). On December 13, 2019, the Johnson defendants
removed that action on diversity jurisdiction grounds pursuant to 28 U.S.C. § 1332. (See Dkt. 1,
NOR at ¶ 7). Having reviewed the NOR, the court hereby remands this action to state court for
lack of subject matter jurisdiction. See 28 U.S.C. § 1447(c).

                                             LEGAL STANDARD

       “Federal courts are courts of limited jurisdiction. They possess only that power authorized
by Constitution and statute[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114
S.Ct. 1673, 1675 (1994). The courts are presumed to lack jurisdiction unless the contrary
appears affirmatively from the record. See DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n.
3, 126 S.Ct. 1854, 1861 (2006). Federal courts have a duty to examine jurisdiction sua sponte
before proceeding to the merits of a case, see Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574,
583, 119 S.Ct. 1563, 1569 (1999), “even in the absence of a challenge from any party.” Arbaugh
v. Y&H Corp., 546 U.S. 500, 514, 126 S.Ct. 1235, 1244 (2006).

      “The right of removal is entirely a creature of statute and a suit commenced in a state court
must remain there until cause is shown for its transfer under some act of Congress.” Syngenta
Crop Protection, Inc. v. Henson, 537 U.S. 28, 32, 123 S.Ct. 366, 369 (2002) (internal quotation
marks omitted). Where Congress has acted to create a right of removal, those statutes, unless
otherwise stated, are strictly construed against removal jurisdiction.1 See id. Unless otherwise
expressly provided by Congress, “any civil action brought in a State court of which the district


         1
         For example, an “antiremoval presumption” does not exist in cases removed pursuant
to the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). See Dart Cherokee Basin
Operating Co., LLC v. Owens, 135 S.Ct. 547, 554 (2014).
CV-90 (06/04)                                CIVIL MINUTES - GENERAL                                Page 1 of 4
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.         CV 19-10564 FMO (ASx)                              Date    December 23, 2019
 Title            Mehrnaz Assef v. Johnson and Johnson, et al.

courts of the United States have original jurisdiction, may be removed by the defendant or the
defendants, to the district court[.]” 28 U.S.C. § 1441(a); see Dennis v. Hart, 724 F.3d 1249, 1252
(9th Cir. 2013) (same). A removing defendant bears the burden of establishing that removal is
proper. See Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (per
curiam) (noting the “longstanding, near-canonical rule that the burden on removal rests with the
removing defendant”); Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“The strong
presumption against removal jurisdiction means that the defendant always has the burden of
establishing that removal is proper.”) (internal quotation marks omitted). Moreover, if there is any
doubt regarding the existence of subject matter jurisdiction, the court must resolve those doubts
in favor of remanding the action to state court. See Gaus, 980 F.2d at 566 (“Federal jurisdiction
must be rejected if there is any doubt as to the right of removal in the first instance.”).

        “Under the plain terms of § 1441(a), in order properly to remove [an] action pursuant to that
provision, [the removing defendant] must demonstrate that original subject-matter jurisdiction lies
in the federal courts.” Syngenta Crop Protection, 537 U.S. at 33, 123 S.Ct. at 370. Failure to do
so requires that the case be remanded, as “[s]ubject matter jurisdiction may not be waived, and.
. . the district court must remand if it lacks jurisdiction.” Kelton Arms Condo. Owners Ass’n, Inc.
v. Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003). Indeed, “[i]f at any time before final
judgment it appears that the district court lacks subject matter jurisdiction, the case shall be
remanded.” 28 U.S.C. § 1447(c); see Emrich v. Touche Ross & Co., 846 F.2d 1190, 1194 n. 2
(9th Cir. 1988) (“It is elementary that the subject matter jurisdiction of the district court is not a
waivable matter and may be raised at anytime by one of the parties, by motion or in the
responsive pleadings, or sua sponte by the trial or reviewing court.”); Washington v. United Parcel
Serv., Inc., 2009 WL 1519894, *1 (C.D. Cal. 2009) (a district court may remand an action where
the court finds that it lacks subject matter jurisdiction either by motion or sua sponte).

                                             DISCUSSION

       The court’s review of the NOR and the attached Complaint makes clear that this court does
not have subject matter jurisdiction over the instant matter. In other words, plaintiff could not have
originally brought this action in federal court, as plaintiff does not competently allege facts
supplying diversity jurisdiction.2 Therefore, removal was improper. See 28 U.S.C. § 1441(a);
Caterpillar Inc. v. Williams, 482 U.S. 386, 392, 107 S.Ct. 2425, 2429 (1987) (“Only state-court
actions that originally could have been filed in federal court may be removed to federal court by
the defendant.”) (footnote omitted).

       Defendants bear the burden of proving by a preponderance of the evidence that the
amount in controversy meets the jurisdictional threshold. See Valdez v. Allstate Ins. Co., 372 F.3d
1115, 1117 (9th Cir. 2004); Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th
Cir. 2003) (per curiam) (“Where it is not facially evident from the complaint that more than $75,000


         2
             Defendants seek only to invoke the court’s diversity jurisdiction. (See Dkt. 1, NOR).
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                              Page 2 of 4
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 19-10564 FMO (ASx)                                 Date     December 23, 2019
 Title          Mehrnaz Assef v. Johnson and Johnson, et al.

is in controversy, the removing party must prove, by a preponderance of the evidence, that the
amount in controversy meets the jurisdictional threshold. Where doubt regarding the right to
removal exists, a case should be remanded to state court.”) (footnotes omitted). Here, there is
no basis for diversity jurisdiction because the amount in controversy does not appear to exceed
the diversity jurisdiction threshold of $75,000. See 28 U.S.C. § 1332. 3

        As an initial matter, the amount of damages plaintiff seeks cannot be determined from the
Complaint, as the Complaint does not set forth a specific amount. (See, generally, Dkt. 1-2,
Complaint at ECF 45-46; Dkt. 1, NOR at ¶ 20). The Johnson defendants rely on the nature of the
complaint to show that the amount in controversy is met. (See Dkt. 1, NOR at ¶¶ 21-24).
However, the Johnson defendants proffer no evidence that might help the court determine
whether plaintiff’s claims would satisfy the amount in controversy requirement. (See, generally,
id.). The Johnson defendants merely cite to plaintiff’s alleged injuries and requested forms of
relief as proof, ipso facto, that the amount plaintiff seeks would meet the amount in controversy
requirement. (See id.). Such an unsubstantiated assertion, untethered to any evidence, cannot
satisfy the amount in controversy requirement of § 1332(a). See Gaus, 980 F.2d at 567
(remanding for lack of diversity jurisdiction where defendant “offered no facts whatsoever . . . [to]
overcome[ ] the strong presumption against removal jurisdiction, [and did not] satisf[y]
[defendant’s] burden of setting forth . . . the underlying facts supporting its assertion that the
amount in controversy exceeds [$75,000].”) (internal quotations omitted) (emphasis in the
original).

       In sum, given that any doubt regarding the existence of subject matter jurisdiction must be
resolved in favor of remanding the action, see Gaus, 980 F.2d at 566, the court is not persuaded,
under the circumstances here, that defendants have met their burden of proving by a
preponderance of the evidence that the amount in controversy meets the jurisdictional threshold.
See Matheson, 319 F.3d at 1090 (“W here it is not facially evident from the complaint that more
than $75,000 is in controversy, the removing party must prove, by a preponderance of the
evidence, that the amount in controversy meets the jurisdictional threshold. Where doubt
regarding the right to removal exists, a case should be remanded to state court.”); Valdez, 372
F.3d at 1117 (same).

     This order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.




         3
         In relevant part, 28 U.S.C. § 1332(a) provides that a district court has diversity jurisdiction
“where the matter in controversy exceeds the sum or value of $75,000, . . . and is between . . .
citizens of different States” or “citizens of a State and citizens or subjects of a foreign state[.]” 28
U.S.C. §§ 1332(a)(1)-(2).
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                 Page 3 of 4
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-10564 FMO (ASx)                                Date     December 23, 2019
 Title          Mehrnaz Assef v. Johnson and Johnson, et al.

                                           CONCLUSION

         Based on the foregoing, IT IS ORDERED that:

       1. The above-captioned action shall be remanded to the Superior Court of the State of
California for the County of Los Angeles, 111 North Hill Street, Los Angeles, CA 90012, for lack
of subject matter jurisdiction pursuant to 28 U.S.C. § 1447(c).

         2. The Clerk shall send a certified copy of this Order to the state court.




                                                       Initials of Preparer           cw




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                            Page 4 of 4
